        Case 3:18-cv-30143-MGM Document 115 Filed 05/24/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


GRACIE WHITE F/K/A GRACIE DORNEUS,                      CASE NO. 3:18-CV-30143-MGM
INDIVIDUALLY AND ON BEHALF OF PERSONS
SIMILARLY SITUATED,

       PLAINTIFF,

V.

ALLY FINANCIAL INC.,

       DEFENDANT.


                                JOINT NOTICE OF SETTLEMENT

       Plaintiff Gracie White and Defendant Ally Financial Inc. (together, the “Parties”)

respectfully submit this Joint Notice of Class Action Settlement.

       The Parties are in the process of preparing a comprehensive Settlement Agreement and

intend to finalize the Settlement Agreement on or before June 11, 2021. Following the execution

of the Settlement Agreement, Ms. White will file a Motion for Preliminary Approval no later

than June 16, 2021.

Dated: May 24, 2021

                                             Respectfully submitted,
                                             Gracie White,
                                             By her attorneys:

                                             /s/ Elizabeth Ryan
                                             Elizabeth Ryan, BBO # 549632
                                             eryan@baileyglasser.com
                                             John Roddy, BBO # 424240
                                             jroddy@baileyglasser.com
                                             BAILEY & GLASSER LLP
                                             176 Federal Street, 5th Floor
                                             Boston, MA 02110
                                             (617) 439-6730
                                             (617) 951-3954 (fax)
        Case 3:18-cv-30143-MGM Document 115 Filed 05/24/21 Page 2 of 2




                                              Raven Moeslinger, BBO # 687956
                                              rm@mass-legal.com
                                              Nicholas F. Ortiz, BBO # 655135
                                              nfo@mass-legal.com
                                              LAW OFFICE OF NICHOLAS F. ORTIZ, P.C.
                                              50 Congress Street, Suite 540
                                              Boston, MA 02109
                                              (617) 338-9400
                                              (617) 507-3456 (fax)

                                              Attorneys for Plaintiff and the Putative Class

                                              /s/ Nellie E. Hestin
                                              Nellie E. Hestin (BBO # 676886)
                                              Jared M. DeBona (pro hac vice)
                                              MCGUIREWOODS LLP
                                              Tower Two-Sixty
                                              260 Forbes Avenue
                                              Suite 1800
                                              Pittsburgh, PA 15222
                                              Phone: (412) 667-7909
                                              E-Mail: nhestin@mcguirewoods.com

                                              Counsel for Defendant Ally Financial Inc.




                                    CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic File (NEF)
on May 24, 2021.


                                                      /s/ Elizabeth Ryan
                                                      Elizabeth Ryan




                                                 2
